Citation Nr: 1728168	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a right knee/leg disability. 

3. Entitlement to service connection for a left rotator cuff disability. 

4. Entitlement to service connection for a left knee disability.

5. Entitlement to an increased rating in excess of 10 percent for service-connected bilateral pes planus.

6. Entitlement to an increased (compensable) rating for service-connected bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to August 1980.

This case came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision.

A personal hearing was held in July 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a March 2015 decision, the Board granted service connection for pseudofolliculitis barbae, denied service connection for a bilateral eye disorder, denied an increase in a 10 percent rating for service-connected bilateral pes planus, reopened and remanded the claims of service connection for a back disability and a right knee/leg disability, and remanded the claims for entitlement to service connection for a left knee disability and a left rotator cuff disability, and for an increased rating for service-connected bronchitis.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court vacated the Board's denial of an increase in a 10 percent rating for pes planus, and the issue was remanded to the Board. The Court stated that as the Veteran did not raise any contentions of error regarding the issue of service connection for a bilateral eye disorder, that issue would not be addressed. The case was subsequently returned to the Board. 

While the above appeal was pending at the Court, the Agency of Original Jurisdiction (AOJ) conducted additional development regarding the issues previously remanded by the Board, and a supplemental statement of the case was issued in November 2015.

In a November 2015 rating decision, the RO effectuated the Board's grant of service connection for pseudofolliculitis barbae, and assigned a 10 percent rating. As the Veteran did not appeal the rating or effective date assigned in this decision, this matter is not in appellate status.


FINDING OF FACT

On May 23, 2017, the Board was notified by the VA RO in Milwaukee, Wisconsin, that the appellant died in May 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


